TAYLOR, Judge.
The Attorney General of the State of Alabama moves the court to remand this cause to the circuit court for a hearing on appellant’s petition for writ of error coram nobis. The Attorney General notes that the denial of the petition was premature, the state having not filed any response to the petition, pursuant to Rule 20.7(a), Alabama Temporary Rules of Criminal Procedure. Accordingly, this cause is remanded to the Circuit Court of Jefferson County for further proceedings.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the Judges concur.